Mr. J ustice Gary delivered the opinion oe the Court. March 2, 1893, the appellee, by indenture, demised to the appellant a “ flat ” to hold from May 1, 1893, to April 30, 1895, which indenture contained a provision—probably useless as being no more than the law—that the appellee should not be liable “ for any damages arising from acts or neglect of co-tenants or other occupants of the same building.” Had the appellant been as careful to stipulate that he might quit, if co-tenants or other occupants so behaved that the flat demised was an unfit place for a family residence, his defense to this action for rent would probably have been successful. But there is no such stipulation, and therefore, before he can impute lewdness of co-tenants to the appellee as an excuse for not paying rent, the appellant must show enough to charge her with knowledge that those co-tenants took their leases with lewd intentions. De Witt v. Pierson, 112 Mass. 8. That after such co-tenants were in, using their apartments for lewdness, she neglected to use any means to put them out, is no defense for the appellant. He had the same access to the law that she had, and must pay the rent as he covenanted to do, notwithstanding his abandonment of the flat. The action being based upon the lease, and the only defense claimed being no defense, the court was right in directing what the verdict should be. Heinsen v. Lamb, 117 Ill. 549, in which it is said, “ there is no difference in this respect between an ejectment suit and any other.” Also, Anderson v. McCormick, 129 Ill. 308, and Anthony v. Wheeler, 130 Ill. 128. The judgment is affirmed.